Applicant's election with traverse of Group I in the reply filed on 7/2/21 is acknowledged.  The traversal is on the ground(s) that the Examiner did not use the proper standard in making the restriction requirement, as this application was filed under 35 USC 371 and thus is subject to a lack of unity standard.  This is not found persuasive because, as noted below, the claims DO lack unity of invention in that they are anticipated and/or rendered obvious by the prior art.  The Examiner reminds applicants that, upon the indication of allowably subject matter, claims can be rejoined as appropriate.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1 to 11 are currently under consideration.

Claims 1 to 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear if the ratio of the number of SiH radicals from (B1) and (B2) refers to the ratio found in the specific polymers per se, or the ratio found in the total amount of each polymer found in the composition.
	To aid in explaining this point the Examiner refers to Table 1D in the Seth et al. reference.  This shows a siloxane, DOW 7678, having 28 SiH atoms, and a fluorinated siloxane, DOW 7560, having 28 SiH atoms.  As such the ratio of the number of SiH atoms in these two siloxanes is 1:1.  These siloxanes; however, can be used in the curable composition in amounts such as 100 parts to 1 part such that the exact ratio of the number of SiH groups from each component is quite different.  Thus it is unclear what type of ratio is intended.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 8 to 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maxson et al.
	Maxson et al. teach a fluoroalkyl group containing curable organopolysiloxane composition containing each of claimed components (A), (B1), (B2) and (C).  
	See for instance component (A) in column 2, lines 38 to 45, which corresponds to claimed (A).  Note the a/(a+b) ratio disclosed on column 3, lines 20 to 22 which meets the requirement of 10 mol% or more fluoroalkyl groups.  Also see Table 1, component No. 1.  
	See the component in column 5, line 50, to the top of column 6 which meets the required component (B1).  
	See the component in column 6, lines 10 and on, which meets the claimed component (B2), particularly having the formula (IV).  
	See column 6, line 41 and on, which meets the claimed catalyst.
	Column 6, lines 40, teaches an Si-H:Si-alkenyl ratio as claimed.
	This teaches a weight ratio of SiH siloxanes of from 1:3 to 3:1 (column 6, line 28).
	Thus to address the specific ratio of 10:90 to 85:15 please see column 8, lines 35 to 57.  Of particular importance please see that A1 (corresponding to B1) has 5 SiH group and B (corresponding to B2) has 4 SiH groups such that the ratio of SiH in the (B1) compound to SiH in (B2) is 5:4 and falls within the claimed range.  
	On the other hand, consider the example in which 1:3 parts A1:B crosslinker is used, this corresponds to a ratio of .005:.006, or 5:6 (when calculating the total number 
	In this manner claim 1 is anticipated.
	For claim 5 please see Table 1 which shows a trifluoropropyl group.  Also see column 3, line 15.
	For claim 6 please see column 7, line 47.
	For claims 8 to 11 see column 1, lines 18 and on.  Note that articles such as the transducer member, electronic material or display apparatus are defined solely by the cured product such that the cured product in Maxson et al. meets these requirements.  

Claims 1 to 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seth et al. in view of Tangney.
 	Seth et al. teach a fluoroalkyl group containing curable organopolysiloxane com-position containing a fluorinated alkenyl compound, a combination of SiH siloxanes and a platinum catalyst.  
	See for instance paragraphs 20 and on.  Note that paragraph 21 makes specific mention of Tangney as teaching useful fluorinated siloxanes.  As can be seen in column 6 of Tangney, these include numerous siloxanes having 10 mol% or more fluoroalkyl groups.  This meets the claimed component (A).  See also polymers DOW 7785 and DOW 7786 in Table 1C that meet this requirement.
	Paragraph 30 teaches the catalyst component (C).
	Paragraphs 33 and on teach that the SiH siloxanes therein can be a blend that contains both fluoro organohydrogen siloxanes and non-fluorinated organohydrogen 
	Regarding the ratio of the number of SiH groups, please note that Table 1d teaches specific useful SiH siloxanes.
	On one hand, note that Table 1D shows siloxanes that corresponds to a  50:50 ratio of SiH (non-fluorinated) to SiH (fluorinated) (See DOW 7678 and DOW 7560) such that this limitation is met by Seth et al.  
	On the other hand, note that adjusting the amount of each crosslinker in the composition of Seth et al. would have been obvious and well within routine experiment-ation for one having ordinary skill in the art in an effort to optimize and adjust the properties of the final composition.
	For instance, given the specific teaching that the SiH siloxanes can be used in combination it would have been obvious for the skilled artisan to being with a 50:50 weight ratio and then increase or decrease each component, respectively, to determine the properties affected by these different siloxanes.  In this manner the skilled artisan would have found a ratio within the claimed range to have been obvious.
	Note that the working example, paragraph 90, states that the SiH:alkenyl ratio is chosen to obtain the minimum level of SiH necessary for complete cure. This shows amounts such as 1.1, 1.5 and 2.  This meets amounts within the claimed range.
	As such Seth et al. teach fluorinated alkenyl siloxanes that, as demonstrated by Tangney et al., meet claimed (A).  Seth et al. teach siloxanes meeting both of (B1) and (B2) such that the skilled artisan would have anticipated or found the claimed ratio of SiH atoms obvious.  Finally Seth et al. teach that the SiH/alkenyl group ratio can be as 
	For claims 2 to 5 please see, for instance, DOW 7786 in Table 1c that meets this requirement, as well as the “m” value in Tangney (column 6, line 59) such that the skill-ed artisan would have found the selection of such a siloxane obvious over these teach-ings.  Note too that Seth et al. specifically refer to C1 perfluoro groups (meeting claim 5) as does Tangney et al. (column 6, line 20).
	For claim 6 please see paragraphs 36 and on which include many fluorinated siloxanes having trifluoropropyl groups.
	For claim 7 note that such siloxanes as found in (A1) are within the teachings of both Seth et al. and Tangney such that the skilled artisan would have found the selection of such a siloxane obvious. Note, for instance, that Tangney teaches an “m” value of 100 to 10,000 such that the skilled artisan would have found a value between 200 and 300 to have been obvious.
	For claims 8 to 11 please see that the composition therein is cured in a film (for instance as noted in paragraph 7).  The fact that it is referred to as a release layer does not distinguish this cured layer from that in claims 9 to 11 since the transducer member, or electronic material or display apparatus member are all fully defined only by the cured product.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
9/20/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765